Case 1:19-tp-20052-JEM Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 33




                                                            19-20052-TP-MARTINEZ




                                                                    YR

                                                           Aug 19, 2019

                                                                      Miami
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    87 Filed
                                           on FLSD     07/10/18
                                                   Docket        Page 1Page
                                                           08/19/2019   of 7 2 of 33
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    87 Filed
                                           on FLSD     07/10/18
                                                   Docket        Page 2Page
                                                           08/19/2019   of 7 3 of 33
Case 1:19-tp-20052-JEM  Document 1 Entered
       Case 1:18-cr-00020-WKW-GMB          on FLSD
                                    Document       Docket
                                              87 Filed     08/19/2019
                                                       07/10/18  Page 3Page
                                                                        of 7 4 of 33
Case 1:19-tp-20052-JEM  Document 1 Entered
       Case 1:18-cr-00020-WKW-GMB          on FLSD
                                    Document       Docket
                                              87 Filed     08/19/2019
                                                       07/10/18  Page 4Page
                                                                        of 7 5 of 33
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    87 Filed
                                           on FLSD     07/10/18
                                                   Docket        Page 5Page
                                                           08/19/2019   of 7 6 of 33
Case 1:19-tp-20052-JEM
       Case 1:18-cr-00020-WKW-GMB
                        Document 1 Entered
                                    Document
                                           on FLSD
                                              87 Filed
                                                   Docket
                                                       07/10/18
                                                           08/19/2019
                                                                 Page 6Page
                                                                        of 7 7 of 33
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    87 Filed
                                           on FLSD     07/10/18
                                                   Docket        Page 7Page
                                                           08/19/2019   of 7 8 of 33
Case 1:19-tp-20052-JEM
       Case 1:18-cr-00020-WKW-GMB
                        Document 1 Entered
                                    Document
                                           on FLSD
                                              83 Filed
                                                   Docket
                                                       07/03/18
                                                           08/19/2019
                                                                 Page 1Page
                                                                        of 7 9 of 33
        Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM               Document
                         Document 1 Entered     83 Filed
                                            on FLSD      07/03/18
                                                    Docket         Page 2
                                                            08/19/2019    of 7 10 of 33
                                                                        Page
Case 1:19-tp-20052-JEM
        Case 1:18-cr-00020-WKW-GMB
                         Document 1 Entered
                                     Document
                                            on FLSD
                                                83 Filed
                                                    Docket
                                                         07/03/18
                                                            08/19/2019
                                                                   Page 3
                                                                        Page
                                                                          of 7 11 of 33
Case 1:19-tp-20052-JEM   Document 1 Entered
        Case 1:18-cr-00020-WKW-GMB          on FLSD
                                     Document       Docket
                                                83 Filed    08/19/2019
                                                         07/03/18  Page Page
                                                                        4 of 7 12 of 33
Case 1:19-tp-20052-JEM
        Case 1:18-cr-00020-WKW-GMB
                         Document 1 Entered
                                     Document
                                            on FLSD
                                                83 Filed
                                                    Docket
                                                         07/03/18
                                                            08/19/2019
                                                                   Page 5
                                                                        Page
                                                                          of 7 13 of 33
        Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM               Document
                         Document 1 Entered     83 Filed
                                            on FLSD      07/03/18
                                                    Docket         Page 6
                                                            08/19/2019    of 7 14 of 33
                                                                        Page
        Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM               Document
                         Document 1 Entered     83 Filed
                                            on FLSD      07/03/18
                                                    Docket         Page 7
                                                            08/19/2019    of 7 15 of 33
                                                                        Page
Case 1:19-tp-20052-JEM  Document 1 Entered
       Case 1:18-cr-00020-WKW-GMB          on FLSD
                                    Document       Docket
                                              50 Filed     08/19/2019
                                                       03/20/18  Page 1Page
                                                                        of 1116 of 33
Case 1:19-tp-20052-JEM  Document 1 Entered
       Case 1:18-cr-00020-WKW-GMB          on FLSD
                                    Document       Docket
                                              50 Filed     08/19/2019
                                                       03/20/18  Page 2Page
                                                                        of 1117 of 33
Case 1:19-tp-20052-JEM  Document 1 Entered
       Case 1:18-cr-00020-WKW-GMB          on FLSD
                                    Document       Docket
                                              50 Filed     08/19/2019
                                                       03/20/18  Page 3Page
                                                                        of 1118 of 33
Case 1:19-tp-20052-JEM  Document 1 Entered
       Case 1:18-cr-00020-WKW-GMB          on FLSD
                                    Document       Docket
                                              50 Filed     08/19/2019
                                                       03/20/18  Page 4Page
                                                                        of 1119 of 33
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    50 Filed
                                           on FLSD     03/20/18
                                                   Docket        Page 5Page
                                                           08/19/2019   of 1120 of 33
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    50 Filed
                                           on FLSD     03/20/18
                                                   Docket        Page 6Page
                                                           08/19/2019   of 1121 of 33
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    50 Filed
                                           on FLSD     03/20/18
                                                   Docket        Page 7Page
                                                           08/19/2019   of 1122 of 33
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    50 Filed
                                           on FLSD     03/20/18
                                                   Docket        Page 8Page
                                                           08/19/2019   of 1123 of 33
       Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM              Document
                        Document 1 Entered    50 Filed
                                           on FLSD     03/20/18
                                                   Docket        Page 9Page
                                                           08/19/2019   of 1124 of 33
Case 1:19-tp-20052-JEM  Document 1 Entered
      Case 1:18-cr-00020-WKW-GMB   Documenton 50
                                              FLSD  Docket
                                                 Filed     08/19/2019
                                                       03/20/18        Page
                                                                 Page 10 of 1125 of 33
      Case 1:18-cr-00020-WKW-GMB
Case 1:19-tp-20052-JEM             Document
                        Document 1 Entered on 50 Filed
                                              FLSD     03/20/18
                                                    Docket       Page 11
                                                           08/19/2019    of 1126 of 33
                                                                       Page
Case 1:19-tp-20052-JEM Document 1 Entered on FLSD Docket 08/19/2019 Page 27 of 33
Case 1:19-tp-20052-JEM Document 1 Entered on FLSD Docket 08/19/2019 Page 28 of 33
Case 1:19-tp-20052-JEM Document 1 Entered on FLSD Docket 08/19/2019 Page 29 of 33
Case 1:19-tp-20052-JEM Document 1 Entered on FLSD Docket 08/19/2019 Page 30 of 33
Case 1:19-tp-20052-JEM Document 1 Entered on FLSD Docket 08/19/2019 Page 31 of 33
Case 1:19-tp-20052-JEM Document 1 Entered on FLSD Docket 08/19/2019 Page 32 of 33
Case 1:19-tp-20052-JEM Document 1 Entered on FLSD Docket 08/19/2019 Page 33 of 33
